Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
purification unit in claim 1, understood to be a separator which can remove water and carbon dioxide,
separating unit in claim 1, understood to be a PSA.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “separating the cooled flow of synthesis gas by washing and/or distillation at a cryogenic temperature and adsorption in a separating unit” and then recites “producing at least the following three gases in the separating unit: a carbon monoxide-enriched gas, a hydrogen-enriched gas, a residual gas containing carbon monoxide and hydrogen that is less pure with respect to carbon monoxide than the carbon monoxide-enriched gas and less pure with respect to hydrogen than the hydrogen-enriched gas and optionally also a methane-enriched gas, and/or a nitrogen-enriched gas, and vi)    sending at least one part of each of the following gases downstream of the source, only if the flow of synthesis gas received from the source and sent to the compressor is below a threshold or zero, the carbon monoxide-enriched gas, the hydrogen-enriched gas, and the residual gas containing carbon monoxide and hydrogen, to be purified in the purification unit and separated in the separating unit, wherein the at least one part of the three gases is sent upstream of the compressor to be compressed in the compressor upstream of the purification” which is considered indefinite as the separating unit is only an optional component  as it follows the “and/or” and is part of the limitation “distillation at a cryogenic temperature and by adsorption in a separating unit”.  As such, how these 
Claims 17-21, 23-30 are all considered indefinite for the same reason as the limitations of claim 16 above because they are derived on the presence of a separating unit which is an optional limitation in claim 16 and as such it is unclear if they are positively required recitations.  For the purpose of examination, they are considered to be optional limitations in the situation in which the adsorption unit is present.
Claim 22 is rejected as being dependent upon a rejected to claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 17-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billy et al. (US PG Pub 20070056319), hereinafter referred to as Billy and further in view of O’Brien (US Patent No. 6336344), hereinafter referred to as O’Brien.

With respect to claim 16, Billy (Figure 1) teaches a method for separating a synthesis gas containing carbon monoxide and hydrogen comprising (the device is for separation of a gas containing carbon monoxide, hydrogen and methane, paragraph 39, which would be thus a synthesis gas), i)     ii)    purifying the synthesis gas in a purification unit to purify it of water (the feed stream 1 is sent to a frond end purification unit to remove water and carbon dioxide, paragraph 39), iii)    cooling the compressed and purified flow of synthesis gas (purified feed stream from 3 is then cooled in heat exchanger 5, paragraph 39) iv)    separating the cooled flow of synthesis gas by washing (the stream is sent to a wash column where it is separated, paragraph 39).

Billy does not teach that the flow of synthesis gas is compressed by a compressor between the source and the purification unit.  Examiner maintains however that as the feed gas is pressurized already (paragraph 39 10 to 60 bars) compression would have been required upstream at some point on the stream to achieve that.

O’Brien teaches that the first step in a separating system is to compress the feed gas (10 Column 4, lines 20-22).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of O’Brien compressed the feed gas of Billy prior to purification since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would recognize that to achieve the needed pressure for the stream compression would be the old and well known method used.


With respect to claim 22, O’Brien does not teach wherein the synthesis gas is a residual gas from an acetylene production unit.

Examiner takes official notice that a known source of synthesis is formed of a byproduct of acetylene production and therefore it would have been obvious to a person having ordinary skill in the art to have provided the syngas in O’Brien based on residual gas formed in an acetylene production unit as it is a known source of syngas to be separated.  Applicant did not timely traverse the prior art and as such it is considered admitted prior art.

Claims 17-21, 23-30 are rejected as being dependent upon a rejected claim.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Due to the interpretation of the limitation being “washing” and/or “at a cryogenic temperature and by adsorption in a separating unit” based on the claim amendment a new rejection has been provided in view of Billy as modified by O’Brien which renders applicant’s arguments moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M KING/Primary Examiner, Art Unit 3763